IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00349-CV

ROBERT WILLIAMS,
                                                              Appellant
v.

RUSSELL PARKER, INDIVIDUALLY
AND HEIR OF LAWANNA KEETH,
                                                              Appellee


                           From the 249th District Court
                              Johnson County, Texas
                            Trial Court No. C201100640


                                       ORDER


      Robert Williams’s Motion for Rehearing filed on July 9, 2015 was superseded by

an amended motion for rehearing filed on July 10, 2015. Accordingly the Motion for

Rehearing filed on July 9, 2015 is dismissed as moot.

      The opinion and judgment issued by the Court in this appeal on June 25, 2015

was withdrawn on July 23, 2015. Accordingly, Williams’s First Amended Motion for

Rehearing filed on July 10, 2015 is also dismissed as moot.
                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions dismissed as moot
Order issued and filed July 30, 2015
Will. v. Parker                                  Page 2